


110 HR 5727 IH: Rural Information Technology

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5727
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Labor to make grants for
		  the establishment of information technology centers in rural
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Information Technology
			 Investment Act.
		2.Grants for rural
			 information technology centers
			(a)AuthorizationThe Secretary shall make grants of not more
			 than $250,000 to eligible entities for the establishment of information
			 technology centers in rural areas.
			(b)Eligible
			 entitiesEligible recipients may be any small business or not for
			 profit organization or businesses operating in a rural area.
			(c)ApplicationTo
			 receive a grant under this Act, an eligible entity shall submit an application
			 to the Secretary in such time and manner, and having such content, as the
			 Secretary may by rule require.
			(d)PriorityIn
			 making grants under this Act, the Secretary shall give priority to eligible
			 entities that—
				(1)promote information technology research and
			 development at colleges and universities in rural areas;
				(2)are located in a county with an
			 unemployment rate, as determined on the basis the most recent data available
			 from the Bureau of Labor Statistics, of at least 1.1 times the national
			 unemployment rate for the period to which such data relate;
				(3)are certified by
			 the Small Business Administration as qualified HUBZone small businesses;
			 or
				(4)work in
			 conjunction with a local Workforce Investment Board (established pursuant to
			 section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)).
				3.DefinitionsAs used in this Act—
			(1)the term
			 Secretary means the secretary of Labor;
			(2)the term information
			 technology means the use of hardware, software, services, and
			 supporting infrastructure to manage and deliver information using voice, data,
			 and video by means of a computer or data network or networks;
			(3)the term information technology
			 center means a for profit or not for profit business venture that
			 offers information technology services including application maintenance and
			 support, application development, help desk services, personal computer
			 maintenance and support, network management, data center management, database
			 management, server management, or web hosting, and is designed to expand high
			 tech job opportunities in rural areas; and
			(4)the term
			 rural area means a territory outside an urbanized area or urban
			 cluster, as such terms are defined by the Census Bureau.
			4.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $10,000,000 for each of fiscal years 2009 through
			 2011 to carry out this Act.
		
